DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is responsive to Applicant’s RCE filing on 2/9/2022.  Claims 1, 10-11, 13 and 15 have been amended.  Claims 1, 4-7, 10-11, 13 and 15-19 are currently pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 2/9/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al. (US 2019/0318555, hereafter “Hansel”) in view of Della Penna (US 2019/0220011). 
With respect to claim 1, Hansel discloses a method for an autonomous vehicle (¶24, “matching ride requestors with autonomous vehicles”), the method comprising: generating data by one or more sensors within the autonomous vehicle (¶ 9) automatically storing the sensor data in a volatile memory independently of real-time control by a host controller (¶¶ 15 and 20, “continually writes the sensor data to volatile memory 104”); transferring at least a first portion of the sensor data stored in the volatile memory to a non-volatile memory within the autonomous vehicle upon detecting a predetermined event by the host controller (abstract, “controller is configured to initiate a transfer of the vehicle data stored in the volatile memory module to the non-volatile memory module in response to receiving an indication from the collision-detector module that a collision has occurred”).
Hansel does not specifically disclose configuring at least one system of the autonomous vehicle based on analyzing the first portion of the sensor data stored in the non-volatile memory.  However, Della Penna, in the same field of invention, teaches this limitation (Fig. 7, steps 710 and 712 and ¶ 82, “update executable instructions in an autonomy controller at the autonomous vehicle”).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teachings of Hansel with those of Della Penna to leverage stored data for better adaptation to achieve desired operation of the autonomous vehicle (see ¶¶ 3-4 of Della Penna). 
With respect to claim 4, Hansel further discloses wherein the data generated by the sensors is used by software of the at least one system of the vehicle (¶ 11).
With respect to claim 5, Hansel further discloses monitoring at least one bus of the vehicle wherein the data generated by the one or more sensors are transmitted by the at least one bus (¶ 13).
With respect to claim 6, Hansel further discloses wherein storing the data comprises formatting the data into a predetermined format (¶ 28). 
With respect to claim 7, Hansel further discloses wherein storing the data comprises storing the data at a predetermined address or location (Fig. 1, e.g. locations 104 or 106). 
With respect to claim 10, Hansel further discloses sending, via wireless communication, the first portion of the sensor data to a server (Fig. 4), but does not disclose wherein the server is configured to analyze the data; and receiving, from the server, a command to update an engine operation configuration of the vehicle. However, Della Penna teaches these limitations (See ¶66 “an analysis of data gathered by autonomous vehicle logic at an autonomous vehicle may be transmitted for analysis at event-adaptive computing platform 509.  A result may be an update to software that improves the onboard autonomous vehicle logic…”).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teachings of Hansel with those of Della Penna to have a server return a command to update a configuration of a vehicle.  Given that the claimed system stores vast quantities of data, it may be advantageous to offload that data to a server for analysis.  In this case, once the analysis is complete, for any updates to be implemented, commands must be sent from the server back to the vehicle for updating the vehicle systems.
With respect to claim 11, all the limitations have been analyzed in view of claims 1 and 5, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claims 1 and 5; therefore, claim 11 is rejected over the same rationale as claims 1 and 5.
With respect to claim 13, all the limitations have been analyzed in view of claims 4 and 11, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claims 4 and 11; therefore, claim 13 is rejected over the same rationale as claims 4 and 11.
With respect to claim 15, all the limitations have been analyzed in view of claims 1 and 11, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claims 1 and 11; therefore, claim 15 is rejected over the same rationale as claims 1 and 11.
With respect to claim 16, all the limitations have been analyzed in view of claims 4 and 15, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claims 4 and 15; therefore, claim 16 is rejected over the same rationale as claims 4 and 15.
With respect to claim 17, all the limitations have been analyzed in view of claims 7 and 15, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claims 7 and 15; therefore, claim 17 is rejected over the same rationale as claims 7 and 15.
With respect to claim 18, all the limitations have been analyzed in view of claims 6 and 15, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claims 6 and 15; therefore, claim 18 is rejected over the same rationale as claims 6 and 15.
With respect to claim 19, all the limitations have been analyzed in view of claims 4 and 15, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claims 4 and 15; therefore, claim 19 is rejected over the same rationale as claims 4 and 15.

Response to Arguments
Applicant’s amendments have overcome the previous rejections.  However, new rejections in view of Hansel are set forth above thus rendering the arguments moot.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669